DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  in line 8, claim reads “an antenna connected to the second end of the tether the data package” where it should read “an antenna connected to the second end of the tether, the data package”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 9, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 13 recite the limitation "at least one seal configured to prevent entry of contaminants while the housing is buried”, “the data package is configured to acquire and store seismic data while buried”, and the GPS module receives a GPS signal via antenna while the housing is buried”.  There is insufficient antecedent basis for these limitations in the claim.  There is no mention of the housing, data package, or GPS module being buried in claims 1, 2, or 7 from which claims 4 and 13 depend respectively 
Claim 9 recites the limitation "the buried housing" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 7, 10, 12 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Swanson (GB 2332946 A).
With respect to claim 1, Swanson discloses a housing (Fig 1: 3; Fig 3: 50) and a data package disposed in the housing (pg 13, lines 25-26; pg 14, lines 17; Fig 3: 44, 46, 48, 62); a flexible tether connected to the housing at a first end and having a second end (pg 27, lines 34-40; Fig 2: 38), the tether including at least one signal carrying wire (pg 14, lines 1-2; pg 25, lines 15-16; pg 26, lines 18-19; pg 27, lines 34-35) and a tension conveying member (pg 12, lines 24-25; pg 14, lines 3-4; pg 25, lines 17-18; pg 26, lines 6-8; pg 27, lines 38-40); and an antenna connected to the second end of the tether (pg 27, lines 29-30; Fig 1: 7; Fig 2: 26), the data package in signal communication with the antenna via the at least one signal carrying wire (pg 14, lines 1-2; pg 25, lines 15-16), wherein the antenna does not directly contact the housing (Fig 1).
With respect to claim 7, Swanson discloses configuring a seismic data acquisition unit to include: a housing (Fig 1: 3; Fig 3: 50) and a data package disposed in the housing (pg 13, lines 25-26; pg 14, lines 17; Fig 3: 44, 46, 48, 62); a flexible tether connected to the housing at a first end and having a second end (pg 27, lines 34-40; Fig 2: 38), the tether including at least one signal carrying wire (pg 14, lines 1-2; pg 25, lines 15-16; pg 26, lines 18-19; pg 27, lines 34-35) and a tension conveying member (pg 12, lines 24-25; pg 14, lines 3-4; pg 25, lines 17-18; pg 26, lines 6-8; pg 27, lines 38-40); and an antenna connected to the second end of the tether (pg 27, lines 29-30; Fig 1: 7; Fig 2: 26), the data package in signal communication with the antenna via the at least one signal carrying wire (pg 14, lines 1-2; pg 25, lines 15-16), wherein the antenna does not directly contact the housing (Fig 1); and deploying the seismic data acquisition unit by manually grasping the tether (pg 23: 7,8; pg 24, lines 12-13, 26-29; pg 32: deployment rail; pg 33: Working Deck).

With respect to claims 3 and 12, Swanson discloses a first connector block associated with the housing (pg 13; lines 30-31) and a second connector block associated with the antenna (pg 12, lines 20-21; pg 26, line 6), wherein the tension carrying member is connected to first and the second connector block (pg 12, lines 20-21; pg 29: 9) and the at least one signal carrying wire is not connected to first and the second connector block (pg 29: 8).
With respect to claims 5 and 14, Swanson discloses  that the tension conveying member is one of: (i) a tube, (ii) a wire, and (iii) a cable (pg 12, lines 24-25; pg 14, lines 3-4; pg 25, lines 17-18; pg 26, lines 6-8; pg 27, lines 38-40).
With respect to claim 10, Swanson discloses tossing the housing by manually grasping the tether (pg 23: 7,8; pg 24, lines 12-13, 26-29; pg 32: deployment rail; pg 33: Working Deck).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson.
With respect to claims 6 and 15, Swanson teaches the invention as discussed above.  However, it does not teach that the tension conveying member can support a tension loading of at least 10 Newtons.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention that the tension conveying member can support a tension loading of at least 10 Newtons given that the stated tension conveying member of Swanson comprises kelum (20,567N breaking strength for 1/2in cable diameter (See Kellems® product reference www.hubbell-wiring.com)) and Kevlar (338N and 264N breaking strength for Kevlar 29 and Kevlar 49 respectively (see Kevlar® Aramid Fiber Technical Guide www.dupont.com)) both of which support tension loading well in excess of 10 N.  

Claim(s) 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson in view of Goujon (2014/0219055) and Jiang (2013/0176821).
With respect to claims 2 and 11, Swanson teaches the invention as discussed above.  It further teaches the data package includes a sensor configured to acquire seismic data (pg 13, lines 25-26; pg 14, line 17).  However, it does not teach a processor, a memory module, a battery, and a GPS module, and the GPS module being in signal communication with the antenna via the at least one signal carrying wire.
Goujon teaches the data package includes a memory module ([0027], lines 12-13) and a battery ([0020], lines 5-6; [0029], lines 6-8).  It would have been obvious to one of ordinary skill before the effective filing date of the current invention to modify the system of Swanson with the memory and battery of Goujon since such a modification would have allowed the system to operate independently without the need for external connections.  
Jiang teaches a processor ([0020], lines 12-13), a memory module ([0020], lines 10-11), and a GPS module, and the GPS module being in signal communication with the antenna via the at least one signal carrying wire ([0020], lines 20-23).  It would have been obvious to one of ordinary skill before the effective filing date of the current invention to modify the system of Swanson with the processor, memory, and GPS of Jiang since such a modification would have allowed it to provide time and location stamped processed seismic data, thus improving the output results.  

Claim(s) 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson in view of Goujon and Jiang, and further in view of Swier (WO 2012/118477 A1).
With respect to claims 4 and 13, Swanson teaches the invention as discussed above.  However, it does not teach the housing includes at least one seal configured to prevent entry of contaminants while the housing is buried, the data package is configured to acquire and store seismic data while buried, and the GPS module receives a GPS signal via the antenna while the housing is buried.
Goujon teaches the housing includes at least one seal configured to prevent entry of contaminants while the housing is buried ([0020], lines 7-9) and the data package is configured to acquire and store seismic data while buried ([0028], lines 1-3, 9-10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Swanson with the seal and underground sensing of Goujon since such a modification would have prevented damage to the components that could compromise the accuracy of the data and provided accurate data with good ground contact for minimal external noise.  
Jiang teaches the GPS module receives a GPS signal via the antenna ([0020], lines 20-23). It would have been obvious to one of ordinary skill before the effective filing date of the current invention to modify the system of Swanson with GPS of Jiang since such a modification would have allowed it to provide time and location stamped processed seismic data, thus improving the output results.  
Swier teaches deploying the GPS while the sensor unit housing is buried ([0017], lines 3-4; [0018], line 4).  It would have been obvious to one of ordinary skill before the effective filing date of the current invention to modify the system of Swanson with the GPS of Swier since such a modification would have allowed it to provide time and location stamped processed seismic data, thus improving the output results. 

Claim(s) 8, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson in view of Swier.
With respect to claim 8, Swanson teaches the invention as discussed above.  However, it does not teach burying the housing in the ground and exposing the antenna at a surface location.
Swier teaches burying the housing in the ground ([0017], lines 3-4, 6-7; Fig 2: 12) and exposing the antenna at a surface location ([0018], lines 1-2, 5; Fig 2: 40).  It would have been obvious to one of ordinary skill before the effective filing date of the current invention to modify the system of Swanson with the sensor and antenna positioning of Swier since such a modification would have ensured good ground contact for the sensor while maintaining the ability of the antenna to transmit data.  
With respect to claim 9, Swanson teaches the invention as discussed above.  It further teaches recovering the housing using the tether (pg 24, lines 30-31).  However, it does not teach that the sensor is buried.  
Swier teaches that the sensor is buried ([0017], lines 3-4, 6-7; Fig 2: 12).  It would have been obvious to one of ordinary skill before the effective filing date of the current invention to modify the system of Swanson with the sensor and antenna positioning of Swier since such a modification would have ensured good ground contact for the sensor to reduce external noise.
With respect to claim 16, Swanson teaches the invention as discussed above.  However, it does not teach the housing is positioned underground while the antenna is at the surface.
Swier teaches the housing is positioned underground ([0017], lines 3-4, 6-7; Fig 2: 12) while the antenna is at the surface ([0018], lines 1-2, 5; Fig 2: 40).  It would have been obvious to one of ordinary skill before the effective filing date of the current invention to modify the system of Swanson with the sensor and antenna positioning of Swier since such a modification would have ensured good ground contact for the sensor while maintaining the ability of the antenna to transmit data.  

Conclusion
The prior art which is cited but not relied upon is considered pertinent to applicant's disclosure.
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting.  The prior art should be considered in its entirety.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTINE E BREIER whose telephone number is (571)270-7614. The examiner can normally be reached Monday (9:30am-6:30pm); Tuesday & Friday (11:30am-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571 272 6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTINE E BREIER/            Primary Examiner, Art Unit 3645